Citation Nr: 1549856	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether an August 23, 1995, rating decision denying service connection for a chronic digestive disorder may be revised or amended on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for a chronic gastrointestinal disorder.

3.  Entitlement to a compensable initial disability rating for a chronic gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD), secondary to the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, including a year of service in the Republic of Vietnam. 

The initial rating and earlier effective date matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which granted service connection for a chronic gastrointestinal disorder.  The RO assigned an initial noncompensable (0 percent) disability rating, effective from December 11, 2006.  The Veteran filed a Notice of Disagreement (NOD) in November 2011, appealing the initial disability rating and effective date assigned.  The RO issued a Statement of the Case (SOC) in March 2012.  In June 2012, the Veteran's testimony at his Board hearing was treated as his in-lieu of Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The CUE matter comes before the Board on appeal from a January 2012 rating decision of RO in Fort Harrison, Montana, which denied the benefit sought on appeal.  The Veteran's testimony at his June 2012 Board hearing was accepted as a NOD with the rating decision.  The RO issued a SOC in December 2013.  In January 2014, the Veteran submitted his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2012, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional pertinent evidence regarding the initial rating claim was added to the record after the most recent December 2014 Supplemental SOC (SSOC), and no waiver from the Veteran or his representative was received.  However, as this issue is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to adjudicate this issue in light of the new evidence.  Thus, a waiver is not necessary.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a compensable initial disability rating for a chronic gastrointestinal disorder, to include GERD, secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a chronic digestive disorder in November 1994; the RO denied this claim in an August 1995 rating decision.  The Veteran filed a Notice of Disagreement with this decision, but did not perfect his appeal following a May 1997 SOC. 

2.  The correct facts, as they were known at the time of the August 1995 rating decision were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.

3.  The Veteran separated from the active military service in January 1969; he did not raise a claim of entitlement to service connection for a chronic gastrointestinal disorder or a chronic digestive disorder within one year of discharge.

4.  In November 1994, the Veteran first raised a claim of entitlement to service connection for a chronic digestive disorder; the RO denied this claim in an August 1995 rating decision.  The Veteran filed a Notice of Disagreement with this decision, but did not perfect his appeal following a May 1997 SOC.

5.  The RO in August 1995 considered the correct facts, as they were known at the time, and appropriately applied the law as then in effect.

6.  In correspondence received on December 11, 2006, the Veteran requested that his claim of entitlement to service connection for a chronic gastrointestinal disorder be reopened.

7.  In an October 2011 rating decision, service connection for a chronic gastrointestinal disorder was granted, effective from December 11, 2006.

8.  No communication or medical record following the May 1997 SOC, and prior to December 11, 2006, may be interpreted as an informal claim of entitlement to service connection for a chronic gastrointestinal disorder or a chronic digestive disorder.






	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The RO's August 1995 rating decision that denied service connection for a chronic digestive disorder is not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The criteria for an effective date prior to December 11, 2006, for the award of service connection for a chronic gastrointestinal disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

First, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). A  discussion of the VCAA with regard to the CUE claim is thus unwarranted.

The earlier effective date appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for a chronic gastrointestinal disorder.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in January 2007, April 2007, March 2008, April 2008, and September 2008 before the grant of service connection for a chronic gastrointestinal disorder were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the earlier effective date issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

Furthermore, the Veteran was afforded a Board hearing in June 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the earlier effective date issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Montana Veterans Affairs Division.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., evidence of an earlier filed and unadjudicated claim for service connection).  The representative and the VLJ then asked questions regarding this element and regarding whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to readjudicate the Veteran's earlier effective date claim in a SSOC.  This action was accomplished in the December 2014 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  CUE Claim

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Veteran sought service connection for a chronic digestive disorder in November 1994.  In January 1995, the RO sent the Veteran a letter asking him to furnish records of all treatment that he had received for the disorder since his active military service and asking him to provide any other supporting evidence he had in his possession.  The Veteran did not reply to this letter.  Accordingly, the RO denied his claim in an August 1995 rating decision, finding that his claim was not well-grounded.  Specifically, the RO noted that the Veteran's STRs, to include his separation from service examination, were entirely silent for complaints, objective clinical findings, or treatment of a chronic digestive pathology (gastrointestinal distress, gastritis, ulcer disease, colitis).  The RO found that, as no evidence had been presented showing that a chronic digestive disorder, to include gastrointestinal
distress, gastritis, ulcer disease, and colitis, was incurred or aggravated during the Veteran's active military service and/or showing that the condition presently existed, the basis of a well-grounded claim had not been established.  The Veteran filed a NOD with this decision in August 1996.  In a letter accompanying that disagreement, the Veteran wrote that, in conjunction with his claim, he had provided VA with the names and addresses of numerous doctors who had treated him.  He also stated that he his digestive problems began during his active military service in the Republic of Vietnam, to include exposure to Agent Orange.  

Following this letter, the RO attempted to obtain evidence from the sources that the Veteran identified.  Numerous providers wrote that they no longer had records of the Veteran's treatment with them, and others provided information that is not relevant to this claim.  The pertinent treatment records obtained are described in the SOC below. 

In a May 1997 SOC, the RO continued the denial of the Veteran's claim.  That SOC listed the evidence it reviewed, including those items summarized above.  In the reasons and bases section, the RO listed the criteria necessary for a grant of service connection for a chronic digestive disorder.  The SOC found that the Veteran's in-service exposure to Agent Orange was conceded as his military records confirmed his service in the Republic of Vietnam.  However, the RO noted that a chronic digestive disorder was not on the list of presumptive diseases associated with Agent Orange.  The RO also found that the Veteran had not provided any competent medical evidence showing that he currently had a chronic digestive disorder.  The RO noted that the Veteran, in the August 1996 letter, reported a gastrointestinal workup in 1974 where he was told he had gastritis, some esophagus (hiatal) problems, and latent potential for ulcers, more than four years after service.  The RO found that this initial incurrence was too remote from service to establish service connection.  The RO noted that other recently obtained treatment included:  abdominal pain in April 1993, which was diagnosed as viral gastroenteritis or an episode of spastic colitis; complaints of a "gut" ache in March 1974 with epigastric distress; and, an upper gastrointestinal bleed secondary to reflux esophagitis in July 1988.  The RO found that a July 1988 examination showed that these episodes were acute and transitory rather than chronic, as the evidence did not show continuous treatment for a chronic disorder.  The RO further found that the Veteran's STRs did not show any complaints, findings, treatment, or diagnosis of a chronic digestive disorder during service.  Thus, the RO found that the Veteran's claim was not well-grounded and denied it.  The Veteran did not appeal the May 1997 SOC.

In various letters to the AOJ and in his Board hearing, the Veteran has advanced two arguments in support of his claim:  first, that VA failed to assist him in developing his claim (including by failing to order a VA examination); and second, that VA did not properly consider evidence that was before it when it denied his claim. 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.
With respect to the Veteran's first argument, the Board notes that "a breach of the duty to assist cannot constitute CUE."  Cook v. Principi, 318 F.3d 1334, 1344   (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) wrote that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Id.  Thus, the Veteran's contention that the RO did not assist him in the development of his claim, including by not ordering an examination, cannot serve as a reason for revising or amending the original, August 1995 decision that denied him service connection for a chronic digestive disorder. 

With respect to the Veteran's second argument, the Board disagrees with the Veteran's contention.  Under the law applicable at the time of the Veteran's November 1994 claim, service connection for a chronic digestive disorder required the claimant to submit a well-grounded claim to be entitled to an adjudication of that claim.  See Grivois v. Brown, 6 Vet.App. 136, 140 (1994) (holding a claim for a nervous condition was not well-grounded and should not have been adjudicated where the veteran failed to present any evidence of medical causality); see also Edenfield v. Brown, 8 Vet.App. 384, 389 (1995) (noting that medical evidence may be required to fulfill the well-grounded-claim requirement where etiology or medical diagnosis is a determinative issue and holding that a determination that a claim is not well-grounded is a final decision by VA).  The elements of a service connection claim required evidence of a current disability, an in-service event or injury, and competent evidence of a causal nexus between the in-service event or injury and that current disability.  See, e.g., Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (listing the elements of a service connection claim, including evidence of a current disability, an in-service event or injury, and a causal nexus between the in-service disease or injury and the current disability).

Under this standard, the evidence of record at the time of the August 1995 rating decision and May 1997 SOC did not show a current disability or an in-service event.  His STRs also did not indicate any symptoms or diagnoses during active service and the Veteran failed to provide any additional support in this regard.  The Veteran did not identify or submit any other medical evidence that would have established, or made well-grounded, the nexus element.  A positive nexus opinion was not of record.  Given the facts and law at the time of the denial of his claim, the evidence did not clearly and unmistakably require VA to grant a claim of entitlement to service connection for a chronic digestive disorder.  See, e.g., King v. Shinseki, 26 Vet.App. 433, 441   (2014) ("a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought should have been granted at the outset"); Grivois, 6 Vet. App. at 140. There was no CUE in VA's August 1995 and May 1997 RO adjudication of his claim, including in the failure to grant entitlement to service connection for a chronic digestive disorder.

To the extent that subsequent revisions to the regulations (such as the enactment of the VCAA) and developments in case law would have changed this outcome, such considerations are irrelevant, as "clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question."  Damrel, 6 Vet. App. at 245. 

Finally, the Board notes that the Veteran was eventually granted service connection for his chronic gastrointestinal disorder, as secondary to his service-connected PTSD, in an October 2011 rating decision.  By way of history, service connection for PTSD was granted in a September 2006 rating decision, effective from June 16, 2005.  The Veteran asserts that his PTSD was present and causing his gastrointestinal symptoms at that time.  However, the Veteran did not make this assertion at the time of his August 1995 rating decision.  Further, the RO could not have possibly awarded service connection on a secondary basis at the time of the August 1995 rating decision, as the Veteran's PTSD was not a service-connected disability at that time.  

In summary, the Board finds that the Veteran's two arguments in support of his CUE claim fail to show that the correct facts were not before the RO at the time of its August 1995 decision, or that the statutory or regulatory provisions in effect at that time were incorrectly applied.  The claim to revise or amend the August 1995 rating decision on the basis of CUE for denying the Veteran's claim for service connection for a chronic digestive disorder must be denied.

III.  Earlier Effective Date Claim

An October 2011 rating decision granted entitlement to service connection for a chronic gastrointestinal disorder, effective from December 11, 2006.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400 (q)(2), 3.400 (r).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in January 1969.  It is not in dispute that he failed to submit a claim of entitlement to service connection for a chronic gastrointestinal disorder or a chronic digestive disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for a chronic digestive disorder in November 1994.  The claim was denied by the RO in an August 1995 rating decision, and the Veteran was notified of this decision in a letter dated on August 25, 1995.  The Veteran filed a Notice of Disagreement with this decision, but did not perfect his appeal following a May 1997 SOC.  The Veteran was notified of the SOC in a letter dated in May 5, 1997, and he did not submit a Substantive Appeal in response.  As such, the August 1995 rating action became final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

Based on the foregoing, any effective date awarded in the present case must follow the final 1995 RO decision.  Moreover, as previously noted, the effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400 (q)(2), 3.400 (r).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for a chronic gastrointestinal disorder on December 11, 2006.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 11, 2006, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to December 11, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 11, 2006, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final May 1997 SOC, but prior to December 11, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between May 5, 1997, and December 11, 2006, indicating an intent to reopen a claim of entitlement to service connection for a chronic digestive disorder or a chronic gastrointestinal disorder.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 11, 2006, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a chronic digestive disorder or a chronic gastrointestinal disorder was filed earlier than December 11, 2006.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than December 11, 2006, for his service-connected chronic gastrointestinal disorder.  The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for a chronic digestive disorder in November 1994.  The Board finds, however, that this claim of service connection was denied in August 1995, and it became final.  As such, the earliest effective date possible for the Veteran's claim to reopen for service connection for a chronic gastrointestinal disorder is December 11, 2006.

In sum, the presently assigned effective date of December 11, 2006, is appropriate and there is no basis for an award of service connection for a chronic gastrointestinal disorder prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim to revise or amend an August 23, 1995, RO rating decision denying service connection for a chronic digestive disorder on the basis of CUE is denied.

The claim of entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for a chronic gastrointestinal disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining initial rating claim can be properly adjudicated.   

The Board notes that the Veteran has been diagnosed as having a hiatal hernia and has had corrective surgery for the disability.  The Veteran has asserted that his hiatal hernia is associated with her service-connected chronic gastrointestinal disorder, to include GERD and has submitted supporting medical evidence.  The RO in adjudicating the claim for an increased rating for the service-connected gastrointestinal disability has made a determination that hiatal hernia was not related to the Veteran's service-connected gastrointestinal disability; however, the RO has not specifically issued a rating decision concerning the hiatal hernia disability and has not provided the Veteran with notice of his appellate and procedural rights concerning such decision.  This should be done so that the Board will be able to properly adjudicate all symptoms related to the Veteran's service-connected gastrointestinal disability, including GERD.

Once a proper adjudication of whether hiatal hernia is part of the Veteran's service-connected gastrointestinal disability has been accomplished, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of all symptoms attributable to the service-connected gastrointestinal disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Fort Harrison, Montana, VAMC since December 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain updated copies of the Veteran's pertinent private treatment records not already contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO should adjudicate the inextricably intertwine claim of service connection for hiatal hernia on a direct as well as secondary basis.  If the decision is adverse, he and his representative should be provided with notice of the Veteran's procedural and appellate rights.

3.  After obtaining the above records and adjudicating the inextricably intertwine claim of service connection for hiatal hernia and associated Nissen fundoplication, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected chronic gastrointestinal disorder, to include GERD, and if found to be service-connected hiatal hernia and associated Nissen fundoplication.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examiner should identify all symptoms associated with the service-connected chronic gastrointestinal disorder, to include GERD, and if found to be service-connected hiatal hernia and associated a Nissen fundoplication.

Specifically, the examiner is asked to address whether the Veteran's service-connected chronic gastrointestinal disorder, to include GERD, and if found to be service-connected hiatal hernia and associated Nissen fundoplication, are manifested by any of the following:

* epigastric distress
* Dysphagia
* Pyrosis
* Regurgitation
* Substernal or arm or shoulder pain, 
* Pain
* Vomiting
* Material weight loss
* Hematemesis
* Melena
* Anemia

For each associated symptom, the examiner should state the severity and frequency of that symptom.  In this regard, the examiner should specifically state whether the associated service-connected symptoms are productive of considerable or severe impairment of health.

Unless direct service connection is found for hiatal hernia, the VA examiner must attempt to determine the Veteran's baseline chronic gastrointestinal disability BEFORE the disability was aggravated by the service-connected PTSD.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to a compensable initial disability rating for a chronic gastrointestinal disorder, to include GERD, and if found to be service-connected hiatal hernia and associated Nissen fundoplication.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


